Case 1:19-cr-10075-I\/|LW Dooument 13-1 Filed 03/08/19 Page 1 of 6

U.S. Department of Justice

' Andrew E. Lelling ‘ ‘
United States Az‘torney
District of Massachusetts t

 

 

Maln Receprian: (6]7) 748-3100 Jolm Joseph Moak]ey Unlred Slare.r Cour!hause
' 1 Caurrhouse Way
Sui!e 9200
Bos!an, Massaclm:¢m 02210

March 4, 2019

Paul Thomas, Esq. ' 3
Duffy Law, LLC `
129 Church Street, Suite 310

New Haven, CT 06510

Re: United States v. Rudolnh “Rudv” Meredith UNDER SEAL '
Co operation Agreement

Dear Mr. Thomas:

This letter sets forth the understanding between the United States'Attorney for the District
of Massachusetts (“the U.S. Attorney”) and your client, Rudolph “Rudy” Meredith (“Defendant”),
concerning Defendant’s cooperation with the U.S. Attorney in the above-referenced ease. This
Cooperation Agreement supplements, but does not supersede, the Plea Agreement between the
parties dated March 4, 2019 (“Plea Agreement”). Defendant and the U.S. Attorney further
understand and agree that the original of this Cooperation Agreement shall be maintained by the
U.S. Attorney, but may be later disclosed pursuant to the U.S. Attorney’s discovery obligations,
or submitted to the District Court under seal, with notice to Defendant. In addition,' Defendant and
the U. S. Attorney understand and agree that the U. S Attorney will submit this Cooperat_ion
Agreement to the U. S. Probation Office for its use in preparing the Presentence Report. Nothing
in this Cooperation Agreement affects the U. S. Attorney’ s obligation to provide the Court and the
U.S. Probation Office with accurate and complete information regarding this case.

The Cooperation Agreement is as follows:

l. Terms of Cooperation

Defendant agrees to cooperate fully with law enforcement agents and government
attorneys. Defendant must provide complete and truthful information to all law enforcement
personnel. If.Defendant’s testimony is requested, Defendant must testify truthfully and completely
before any grand jury,~and at any hearing and trial. Defendant must answer all questions posed by
any law enforcement agents and government attorneys and must not withhold any information

 

Case 1:19-Cr-10075-I\/|LW Document 13-1 Filed 03/08/19 Page 2 of 6

Defendant must not attempt to protect any person or entity through false information or omission,
or to implicate falsely any person or entity. Upon request, Defendant must, consistent with Swiss
law, furnish all documents, objects and other evidence in Defendant’s possession, custody or
control that are relevant to the government’s inquiries. 1

Defendant understands that he has a right to have counsel present when communicating
with representatives of the government about the criminal conduct with which Defendant has been
charged. To facilitate Defendant*s cooperation, Defendant hereby knowingly and voluntarily
waives this right with respect to call debriefings by law enforcement agents and government
attorneys and all appearances to testify. Defendant or Defendant’s counsel may revoke this waiver
with a specific request at any time without otherwise affecting the terms or enforceability of this
Cooperation Agreement, -

To ensure that the Court has all relevant sentencing information, Defendant waives any
rights to prompt sentencing and will join in any requests by the U.S. Attorney that sentencing be
postponed until Defendant’s cooperation is complete. Defendant understands that the date of
Defendant’s sentencing is within the sole discretion of the Court and that this Cooperation
Agreement may require Defendant’s cooperation to continue even after Defendant has been
sentenced. Defendant’s failure to continue to cooperate pursuant to the terms of this Cooperation
Agreement after sentence is imposed shall constitute a breach of this Cooperation Agreement by
Defendant.

2. Substantial Assistance Motion

Should Defendant provide substantial assistance in the investigation or prosecution of
another person who has committed~a criminal offense, the U.S. Attorney agrees that, at or before
sentencing, the U.S. Attomey will file a motion under USSG § 5K1.1 to recommend that the Court
impose a sentence below the advisory Guidelines sentencing range.

The determination whether Defendant has provided substantial assistance rests solely in
the discretion of the U.S. Attorney and is not subject to appeal or review. The U.S. Attorney will
make this determination based on the truthfulness and value of Defendant’s assistance, regardless
of the outcome or result of any proceeding or trial. The U.S. Attorney reserves the right to decline
to file a motion pursuant to USSG § SKl.l if Defendant violates any condition of pretrial release,
violates any of the requirements of honesty and candor detailed in Paragraph l above, or engages
in any criminal conduct alter the date Defendant signs this Cooperation Agreement and/or the Plea
Agreement. Defendant may not withdraw his guilty plea if the U.S. Attorney determines that
Defendant has not rendered substantial assistance or otherwise declines to file a motion pursuant
to USSG § 5Kl.l for any of the reasons listed above, or if the Court refuses to grant the U.S.
Attorney’s motion for a downward departure.

 

 

Case 1:19-Cr-10075-I\/|LW Document 13-1 Filed 03/08/19 Page 3 of 6

3. Sentence Recommendation with Substantial Assistance

If Defendant provides substantial assistance, subject to all of the provisions of Paragraphs
l and 2 abovc, the U.S. Attorney will advise the Court of the full nature, extent, and value of,-the
assistance provided by Defendant.¢ In such an event, the U.S. Attorney reserves the right to
recommend a particular sentencel or sentencing range, or to make no recommendation at
Defendant’s sentencing, subject to the requirements of Paragraph 2 above. In no case will the U.S.
Attorney’s recommendation exceed that set forth in Paragraph 4 of the Plea Agreement between
the parties. ‘ ~

Any sentencing recommendation the U.S. Attorney may make based upon Defendant’s
substantial assistance is not binding upon the Court. Rather, the sentence to be imposed is within
the Court’s sole discretion Shouldfthe Court decline to follow the U.S. Attorney’s sentencing
recommendation (if any), the U.S. Attorney reserves the right to defend the Court’s sentence-in
any direct appeal or future challenge (collateral or otherwise). g'

4. Waiver of Rights to Appeal and to Bring Future Challenge Against Sentence _ ~

Notwithstanding the provisions of Paragraph 6(c) of Defendant’s Plea Agreement,
Defendant agrees that, if the Court grants the U.S. Attorney’s motion for a downward departure
pursuant to USSG § SKl.l and does, in fact, depart downward on that basis, Defendant will not
file a direct appeal or challenge in a future proceeding (collateral or otherwise) Defendant’s
sentence (including any orders relating to supervised release, fines, forfeiture, and restitution). In
all other circumstances, Paragraph 6(c) of Defendant’s Plea Agreement controls the filing of any
direct appeal or challenge in a future proceeding (collateral or otherwise) of Defendant’s sentence
(including any orders relating to supervised release, fines, forfeiture, and restitution). This
provision is binding even if the Court’s Guidelines analysis is different from that set forth in
Defendant’s Plea Agreement

If, despite this waiver, Defendant appeals or challenges in a future proceeding (collateral
or otheiwise) his sentence, the U.S. Attorney reserves the right to argue the correctness of the
sentence imposed by the Court (in addition to arguing that any appeal or future challenge is Waived
as a result of this waiver). '

5 . Letter lmmuni’_cy

ln return for Defendant’s full and truthful cooperation, the U.S. Attorney agrees not to use
any information provided by Defendant pursuant to this Cooperation Agreement or pursuant to the
proffer letter dated May 2, 2018 (or any information directly or indirectly derived therefrom)
against Defendant in any criminal case except in a prosecution: (l) for perjury or obstruction of
justice, or for making a false statement, after the date of this Cooperation Agreement or the Plea
Agreement; or (2) for an act of physical violence against the person of another, or conspiracy to
commit any such act of violence. The U.S. Attorney reserves the right to respond fully and
accurately to all requests for information by the Court and U.S. Probation Oftice in this case. All
such disclosures, however, shall be made subject to the.constraints identified in USSG § 1B1.8(a)

3

 

Case 1:19-Cr-10075-I\/|LW Document 13-1 Filed 03/08/19 Page 4 of 6

and its commentary on the use of this information by the Court and U.S. Probation Offlce.
Regardless of the provisions ofUSSG § lBl .8(b)(5) and its commentary, the U.S. Attorney agrees
to take the position at sentencing that information provided by Defendant pursuant to this
Cooperation Agreement and the Plea Agreement should not be used as a basis for the Courti to
refuse to depart downward. -

6. Breach of Cooperation Agreement 1

If the U. S. Attorney determines that Defendant has breached this Cooperation Agreement
by making any false, incomplete or misleading statement, or by providing any false, incomplete
or misleading information to any law enforcement personnel, grand jury or court, the U.S. Attorney
may terminate this Cooperation Agreement and/or the Plea Agreement as set forth in Paragraph
13 of the Plea Agreement; may pursue any and all of the remedies for breach set forth in Paragraph
13 of the Plea Agreement; and may prosecute Defendant for any and all offenses that could be
charged against Defendant in the'District of Massachusetts, including, but not limited to, false
statements and perjury.

7. Complete Cooperation Agreement

This letter contains the complete supplemental agreement between the parties relating-to
Defendant’s cooperation in this matter. No other promises, representations or agreements have
been made other than those set forth ~in this Cooperation Agreement, the proffer letter dated May
2, 2018, which is superseded by this Cooperation Agreement as to any statements made after the
date of this Cooperation Agreement, and the Plea Agreement This Cooperation Agreement can
be modified or supplemented only in a written document signed by the parties or on the record in
court.

 

Case 1:19-cr-10075-I\/|LW Document 13-1 Filed 03/08/19 Page 5 of 6

If this letter accurately reflects the cooperation agreement between the U.S. Attorney and
Defendant, please have Defendant sign the Acknowledgment of Agreement below. Please also
sign below as Witness. Return the'original of this letter to Assistant U.S. Attorney Eric S. Rosen.

Very truly yours,

ANDREW E. LELLING .
United States Attorney

S'InPHEN E. FRANK
Chief, Securities and Financial Fraud Unit 1'§
.TORDI DE LLANO b .-
Deputy Ch`ef, Securities and Financial Fraud Unit=

11/1/

ERIC S. ROSEN
Assistant U.S. Attorney

 

 

Case 1:19-Cr-10075-I\/|LW Document 13-1 Filed 03/08/19 Page 6 of 6

 

_.._......___.__

L\_Qj§_N(Jyl_l !,EDQM|}`,NT Ql-` C()Ql’i:`R/\'l`lQN AGREEMLB'_[_`_

l have read this Cooperation Agreement iu its entirety and discussed it with my attorneys.
l hereby nekno\\'ledge' that it l`ully sets l`orth my cooperation agreement with the United Slates
Attcme_v‘s (j-)l`lico. i`c.r the Distriet ol`Mt\ssachusctts. l further state that no additional promises 0.1'
representations have been made to me by any olTlcial ol’ the United Sletes in connection with this
matter othe\i than those set forth in the Plen Agreement dated Mnrch 4, 2019, and the proffer letter
dated May Z, 2018. l understand the crimes to which l have agreed to plead guilty, the maximum
penalties t`o¢t those offenses and the Senteneing Guidelinc penalties potentially applicable to them.
l unsatisfied with the legal representation provided tome by my allomeys. We have had suliieient
time to meet and discuss my case. We have discussed the charges against me, possible defenses l
might have.' :the terms ol` this Coopenttion Agtee111ent (and the March 4 2019 Plea Agreement),
and whether- | should go 10 trial. l am entering into this Cooperation Agreement li'e;e'ly, voluntarily,

and knowingly
"7£61.€/!: //'6%.:.0/{»££

Rudo|ph “Rudy” Meredith
Defendant

‘ Date: 32 62 /?

l certify that Rudolph “Rudy“ Meredilh has read this Cooperation Agreement1 and that we '
have discussed both its meaning and its relationship to the Plea Agreement dated Mnrch 4, 2019.
l believe he understands the Cooperation Agreement and is entering into the Cooperation

Agreement freely, voluntarily, end knowingly.

Paul Thomas|, Esq.
Attorney l`or Defendant

Date: MLF____

 

 

 

